 


110 HRES 119 EH: Supporting the mission and goals of National Crime Victims’ Rights Week in order to increase public awareness of the rights, needs, and concerns of victims and survivors of crime in the United States during such week and throughout the year.
U.S. House of Representatives
2007-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 119 
In the House of Representatives, U. S., 
 
April 24, 2007 
 
RESOLUTION 
Supporting the mission and goals of National Crime Victims’ Rights Week in order to increase public awareness of the rights, needs, and concerns of victims and survivors of crime in the United States during such week and throughout the year. 
 
 
Whereas currently in the United States, there are millions of victims and survivors of crime whose physical, financial, emotional, and spiritual needs are entitled to the attention and support of individuals and communities across the United States;  
Whereas the collaborative efforts of criminal and juvenile justice professionals, victim service providers, public policy makers, allied professionals, and the Office for Victims of Crime and the Office on Violence Against Women within the Department of Justice have helped enhance public safety and victim awareness in various communities of all sizes across the United States;  
Whereas since 1984, the Victims of Crime Act (VOCA) has collected $8 billion in fines, fees, and assessments on individuals convicted of Federal crimes to support crime victim compensation and victim assistance programs nationwide;  
Whereas there are over 10,000 system-based and community-based victim assistance programs that provide greatly needed interventions, support, and justice system advocacy to crime victims and survivors, including 4,400 programs that receive VOCA funding;  
Whereas the theme of the 2007 National Crime Victims’ Rights Week, called Victims’ Rights: Every Victim, Every Time, recognizes that all victims and survivors of crimes deserve to have victims’ rights and access to victims’ services, and recognizes the ongoing efforts of countless victim service providers, justice professionals, and allied professionals and volunteers who selflessly dedicate their lives to helping victims and survivors of crimes to exercise their victims rights and access important victim services;  
Whereas, in 2007, the week of April 22 through April 28, is dedicated as the national observance during which crime victims’ and survivors’ rights, needs, and services will be recognized; and  
Whereas during the 2007 National Crime Victims’ Rights Week, the Congressional Victim’s Rights Caucus will honor a victim or survivor of crime, a victim service provider, and an allied professional and innovators in public policy development whose efforts on behalf of crime victims and survivors are visionary and exemplary: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the mission and goals of the 2007 National Crime Victims’ Rights Week in order to increase public awareness of the impact of crime on victims and survivors of crime, and of the rights and needs of such victims and survivors; and  
(2)directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to the Office for Victims of Crime in the Department of Justice.  
 
Lorraine C. Miller,Clerk. 
